                                                   THE HONORABLE BRIAN D. LYNCH
 1                                                 CHAPTER 13
                                                   HEARING DATE: December 18, 2019
 2
                                                   HEARING TIME: 1:30 P.M.
 3                                                 LOCATION: Tacoma, Washington
                                                   RESPONSE DATE: December 11, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-43221-BDL
13    ANA BERTHA MOSQUERA,                        OBJECTION TO CONFIRMATION WITH
                                                  STRICT COMPLIANCE
14

15
                                        Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtor filed this Chapter 13 case on October 5, 2019. The applicable commitment period
20
     is thirty six months. The case is currently in the second month and the Meeting of Creditors has
21
     been completed. The bar date for filing non-governmental claims is December 16, 2019.
22
     Scheduled unsecured claims total $23,126.67. The Trustee estimates that under the proposed
23
     plan general unsecured creditors will receive approximately $0.00.
24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                  2122 Commerce Street
                                                  -1                              Tacoma, WA 98402
                                                                                       (253) 572-6600
                                              OBJECTION
 1
        ☐ Plan is not feasible:
 2

 3      ☐ Plan is not proposed in good faith or is forbidden by law:

 4      ☐ Plan fails to commit all excess disposable income for the applicable commitment period
          as required by 11 U.S.C. § 1325(b)(1)(B):
 5
        ☐ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
 6        1325(a)(4):
 7      ☒ Schedules or other documentation insufficient:
 8
        (1) Trustee requires debtor to submit twelve months of profit and loss statements.
 9
        (2) Debtor must provide twelve months of bank statements that evidence her business
10
            expenses.

11
        (3) Debtor must provide evidence of how the amount at line 16 of schedule J was
            calculated.
12
        (4) Debtor must provide the last two years of state and federal tax returns with all
13          attachments.

14      ☐ Other:

15          WHEREFORE, Trustee requests that the objection to confirmation be sustained and

16   debtor be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
17   days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
18
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
19
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
20
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
21

22          DATED this 26th day of November, 2019.
23
                                                      /s/ Matthew J.P. Johnson
24
                                                      Matthew J.P. Johnson, WSBA# 40476 for
25
                                                      Michael G. Malaier, Chapter 13 Trustee

                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                 -2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
